Matter of Jeremiah W. (Ronald W.) (2015 NY Slip Op 06159)





Matter of Jeremiah W. (Ronald W.)


2015 NY Slip Op 06159


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
THOMAS A. DICKERSON
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2014-03871
 (Docket No. N-490-14)

[*1]In the Matter of Jeremiah W. (Anonymous). Suffolk County Department of Social Services, respondent; 
andRonald W. (Anonymous), appellant.


Glenn Gucciardo, Northport, N.Y., for appellant.
Dennis M. Brown, County Attorney, Central Islip, N.Y. (James G. Bernet of counsel), for respondent.
Annemarie Grattan, East Islip, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Suffolk County (David Freundlich, J.), dated March 5, 2014. The order, insofar as appealed from, upon a decision of that court, made after a fact-finding hearing, found that the father neglected the subject child.
ORDERED that on Court's own motion, the father's notice of appeal from the decision is deemed a notice of appeal from the order of fact-finding and disposition (see CPLR 5512[a]); and it is further,
ORDERED that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father's contention, the determination that he neglected the subject child was supported by a preponderance of the evidence (see Matter of Sheneika V., 20 AD3d 541, 542; Matter of Salvatore C., 6 AD3d 431, 432). Where, as here, issues of credibility are presented, the hearing court's findings must be accorded great deference (see Matter of Sheneika V., 20 AD3d at 542; Matter of Todd D., 9 AD3d 462, 463; Matter of Commissioner of Social Servs. v Kim G., 240 AD2d 664, 665). The credible evidence adduced at the fact-finding hearing established that the father committed acts of domestic violence against the mother while in the child's presence that impaired, or created an imminent danger of impairing, the child's physical, mental, or emotional condition (see Matter of Tayleese M.C. [Tunisha H.], 127 AD3d 1077, 1078; Matter of Briana A.-C. [Edward A.-M.]., 125 AD3d 771, 773).
LEVENTHAL, J.P., DICKERSON, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court